Dickinson, Judge, delivered the opinion of the court: At the time the instrument was executed, a scrawl, without any words in the body of it, was sufficient to make it a valid instru ment. The demurrer admits the facts to be true, as set out iu the petition. The averment is that it was a writing obligatory, and of course a sealed instrument. It was sealed as to both of the obligors, although there was but one scrawl attached to it. By signing it and placing after both their names one seal, it became valid as to both, to all intents and purposes. And so the petition alleges it to be, and the writ corresponds with the allegation. If two persons sign with one seal, both are held to have sealed the instrument. The petition is, therefore, every way sufficient; and this position is fully sustained in Hurlstone on Bonds 7; Shep. Touch. 55; Com. Dig. Fait (A.) 2; Ball vs. Dunsterville, 4 T. R. 313; Elliott vs. Davis, 2 Bos. and Pul. 338. It is said the defendants were partners, and therefore, they had no right to bind each other by a sealed instrument. There is no averment in the petition that they are partners. The statement that they executed it by the style and description of J. H. Newman and P. Pollock, so far from showing them to be partners, expressly disproves that fact. The court below therefore erred in sustaining the demurrer, and its judgment must be reversed with costs.